United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2535
                         ___________________________

 Tolanda Osby, individually, and on behalf of a class of others similarly situated;
Reta Massing; Nicole Martin; Catenya Peak; Kimberly Fuhr; Carol Lindsey; Alice
 Ruble; Andrea Hensley; Arthur Johnson; Brenda Johnson; Angela Turner; Carol
  Cox; Karen Beltz; Lola Kunkle; Antjuan Shaw; James Eric Weatherwax; Lisa
          Butler; Melvin Marshall, Jr.; Lolita Louis; Joan Jodie Euritt,

                       lllllllllllllllllllll Plaintiffs - Appellees,

                                            v.

                            Daniel Barela; Erica Begay,

                 lllllllllllllllllllllIntervenor plaintiffs - Appellants.

          Citigroup, Inc.; Citibank, N.A.; Citicorp Credit Services, Inc.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - St. Joseph
                                 ____________

                             Submitted: March 25, 2013
                                Filed: April 1, 2013
                                   [Unpublished]
                                  ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________
PER CURIAM.

       Daniel Barela and Erica Begay appeal the district court’s1 denial, as untimely,
of their motion to intervene in a collective action under the Fair Labor Standards Act
(Osby case). Having conducted careful review, we cannot say that the district court
abused its discretion in concluding that the motion to intervene was untimely. See
Planned Parenthood of the Heartland v. Heineman, 664 F.3d 716, 718 (8th Cir 2011)
(standard of review); Am. Civil Liberties Union of Minnesota v. Tarek ibn Ziyad
Acad., 643 F.3d 1088, 1094 (8th Cir. 2011) (factors). Given the district court’s denial
of the motion to intervene, the court properly denied appellants’ related requests to
unseal the settlement agreement and to stay the filing of notices, and the court also
properly denied as moot appellants’ request for preliminary injunctive relief. Because
we affirm the denial of intervention, we do not reach appellants’ challenges to the
merits of the district court’s other rulings in the Osby case, including the court’s
authority to recertify the class after initial settlement was reached. See Planned
Parenthood, 664 F.3d at 719 n.3 (where district court properly denied motion to
intervene, appeals court would not reach prospective intervenor’s arguments
concerning court’s jurisdiction); Little Rock Sch. Dist. v. North Little Rock Sch.
Dist., 378 F.3d 774, 779, 781 (8th Cir. 2004) (where motion to intervene was properly
denied, appeals court lacked jurisdiction to consider merits of judgment in case where
intervention was denied; “only a party to a lawsuit may appeal from an adverse
judgment”). We also do not reach the newly raised argument in the reply brief.
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                         -2-